Citation Nr: 1218551	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  10-26 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Newark New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for peripheral neuropathy of the right and left upper extremities and right and left lower extremities, to include as secondary to the Veteran's service-connected diabetes mellitus, type II.  

In December 2011, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

The Veteran contends that peripheral neuropathy of the bilateral upper and lower extremities is attributable to his service-connected diabetes mellitus, type II.  In May 2009, the RO afforded the Veteran a VA neurological examination.  According to the May 2009 VA examination report, the VA examiner did not have access to the claims file.  At the examination, the Veteran complained of intermittent tingling, numbness, and paresthesia of both upper and lower extremities with more symptoms associated with his legs and feet than his hands.  It was also noted that he had a history of continuous alcohol abuse.  After neurological testing, the VA examiner diagnosed the Veteran with peripheral neuropathy of both the upper and lower extremities.  The examiner concluded that because of the Veteran's continuous alcohol dependence and a history of chronic alcohol abuse, the etiology of the current peripheral neuropathy is primarily most likely secondary to chronic alcohol abuse.  The examiner further added that his diabetes mellitus, type II, can "add into or aggravate the current neuropathy symptoms."  

Since the May 2009 VA examiner did not have access to the Veteran's claims file prior to or in connection with rendering her opinion regarding the etiology of his peripheral neuropathy of the bilateral upper and lower extremities, the RO requested an addendum opinion from the examiner after review of the claims file.  In July 2009 after review of the claims file, the VA examiner again noted the Veteran's history of alcohol abuse and further added that the alcohol abuse predates the history of diabetes mellitus, type II.  She concluded that it is more likely the current peripheral neuropathy is secondary to chronic alcoholism and alcohol abuse and less likely due to diabetes mellitus, type II.  However, the VA examiner stated that because there is no previous neurology examination evaluation of record to compare with the results from the May 2009 VA examination, which has been deemed as the baseline examination, she cannot access how much "aggravation, if any, is caused by [the] diabetes mellitus, type II."  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  

The Board has considered the adequacy of the VA neurology examination conducted in May 2009 as well as the July 2009 addendum opinion.  As noted, the VA examiner has opined that the Veteran's alcoholism is attributable to the development of his peripheral neuropathy of the bilateral upper and lower extremities.  However, the VA examiner never completely ruled out the notion that the service-connected diabetes mellitus, type II, may have caused it as well.  As previously stated in May 2009, the examiner stated that the diabetes mellitus, type II, can add to or aggravate the Veteran's peripheral neuropathy.  Additionally, the VA examiner added in the July 2009 addendum opinion that any aggravation, if any, caused by the diabetes mellitus, type II, is unclear because of a lack of additional neurology testing results.  The examiner appears to indicate that peripheral neuropathy may be aggravated by diabetes but does not clearly address whether there is, in fact, aggravation and to what the extent, as required by 38 C.F.R. § 3.310.  Additional VA outpatient treatment records dated from 1995 to 2009 were added to the claims file in May 2010, after the examiner prepared the addendum.  Thus it does not appear that the examiner had the opportunity to review all possibly relevant records.  As such, because VA undertook to provide an examination and medical opinion, and the Board has determined that the opinion is inadequate, the Veteran must be afforded an additional examination and opinion.  38 C.F.R. § 4.2; see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (nothing that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability.  

Additionally, there may be additional outstanding treatment records relating to the Veteran's claims.  At the December 2011 Board hearing, the Veteran testified that he has received treatment with a primary care physician at his local VA hospital since 2009.  See the Board hearing transcript, p. 3.  The RO has obtained VA outpatient treatment records from February 1999 to February 2009.  The Board notes that since VA has notice of outstanding potential relevant records, VA has a duty to obtain those records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2011).  Additionally, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Because VA has notice of the existence of additional VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding records of treatment from the VA New Jersey Health Care System, East Orange Campus, in East Orange New Jersey, dated from February 2009 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his peripheral neuropathy of the bilateral upper and lower extremities.  All necessary tests should be performed, and the examiner should identify all neurological disabilities present.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current peripheral neuropathy is related to an event, injury, or disease in service.  

The examiner is also requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is caused or aggravated by a service-connected disability, to specifically include his service-connected diabetes mellitus, type II.  

If the examiner finds that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is aggravated by the service-connected diabetes mellitus, type II, he/she should indicate the degree of disability of the peripheral neuropathy before it was aggravated and its current degree of disability.  If the peripheral neuropathy was not caused or aggravated by the service-connected diabetes mellitus, type II, the examiner should state so. 

The examiner should provide a clear and thorough rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  The claims folder should be made available to the examiner in conjunction with the examination and the report thereof should reflect that such review occurred.  

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


